UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: June 30, 2012 Commission file number: 1-14527 EVEREST REINSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 22-3263609 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 477 Martinsville Road Post Office Box 830 Liberty Corner, New Jersey 07938-0830 (908) 604-3000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive office) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of Shares Outstanding Class At August 1, 2012 Common Shares, $0.01 par value The Registrant meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this form with the reduced disclosure format permitted by General Instruction H of Form 10-Q. EVEREST REINSURANCE HOLDINGS, INC. Table of Contents Form 10-Q Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2012 (unaudited) and December 31, 2011 1 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months ended June 30, 2012 and 2011 (unaudited) 2 Consolidated Statements of Changes in Stockholder’s Equity for the three and six months ended June 30, 2012 and 2011 (unaudited) 3 Consolidated Statements of Cash Flows for the three and six months ended June 30, 2012 and 2011 (unaudited) 4 Notes to Consolidated Interim Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 44 Item 6. Exhibits 44 Table of Contents Part I ITEM1.FINANCIAL STATEMENTS EVEREST REINSURANCE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Dollars in thousands, except par value per share) (unaudited) ASSETS: Fixed maturities - available for sale, at market value $ $ (amortized cost: 2012, $4,991,177; 2011, $4,880,654) Fixed maturities - available for sale, at fair value Equity securities - available for sale, at market value (cost: 2012, $15; 2011, $15) 13 10 Equity securities - available for sale, at fair value Short-term investments Other invested assets (cost: 2012, $407,775; 2011, $379,342) Other invested assets, at fair value Cash Total investments and cash Accrued investment income Premiums receivable Reinsurance receivables - unaffiliated Reinsurance receivables - affiliated Funds held by reinsureds Deferred acquisition costs Prepaid reinsurance premiums Deferred tax asset Income taxes recoverable Other assets TOTAL ASSETS $ $ LIABILITIES: Reserve for losses and loss adjustment expenses $ $ Unearned premium reserve Funds held under reinsurance treaties Losses in the course of payment Commission reserves Other net payable to reinsurers 5.4% Senior notes due 10/15/2014 6.6% Long term notes due 5/1/2067 Junior subordinated debt securities payable Accrued interest on debt and borrowings Other liabilities Total liabilities Commitments and Contingencies (Note 6) STOCKHOLDER'S EQUITY: Common stock, par value: $0.01; 3,000 shares authorized; 1,000 shares issued and outstanding (2012 and 2011) - - Additional paid-in capital Accumulated other comprehensive income (loss), net of deferred income tax expense (benefit) of $97,517 at 2012 and $94,118 at 2011 Retained earnings Total stockholder's equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents EVEREST REINSURANCE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) (unaudited) (unaudited) REVENUES: Premiums earned $ Net investment income Net realized capital gains (losses): Other-than-temporary impairments on fixed maturity securities ) - ) ) Other-than-temporary impairments on fixed maturity securities transferred to other comprehensive income (loss) - Other net realized capital gains (losses) ) ) Total net realized capital gains (losses) ) ) Other income (expense) ) ) Total revenues CLAIMS AND EXPENSES: Incurred losses and loss adjustment expenses Commission, brokerage, taxes and fees Other underwriting expenses Corporate expenses Interest, fee and bond issue cost amortization expense Total claims and expenses INCOME (LOSS) BEFORE TAXES ) Income tax expense (benefit) ) NET INCOME (LOSS) $ ) Other comprehensive income (loss), net of tax : Unrealized appreciation (depreciation) ("URA(D)") on securities arising during the period ) Less: reclassification adjustment for realized losses (gains) included in net income (loss) ) Total URA(D) on securities arising during the period ) Foreign currency translation adjustments ) ) ) Pension adjustments Total other comprehensive income (loss), net of tax ) COMPREHENSIVE INCOME (LOSS) $ ) The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents EVEREST REINSURANCE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except share amounts) (unaudited) (unaudited) COMMON STOCK (shares outstanding): Balance, beginning of period Balance, end of period ADDITIONAL PAID-IN CAPITAL: Balance, beginning of period $ Share-based compensation plans Balance, end of period ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS), NET OF DEFERRED INCOME TAXES: Balance, beginning of period Net increase (decrease) during the period ) Balance, end of period RETAINED EARNINGS: Balance, beginning of period Net income (loss) ) Balance, end of period TOTAL STOCKHOLDER'S EQUITY, END OF PERIOD $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents EVEREST REINSURANCE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Decrease (increase) in premiums receivable ) ) Decrease (increase) in funds held by reinsureds, net ) ) ) Decrease (increase) in reinsurance receivables ) ) Decrease (increase) in income taxes receivable ) Decrease (increase) in deferred tax asset ) Decrease (increase) in prepaid reinsurance premiums Increase (decrease) in reserve for losses and loss adjustment expenses ) ) Increase (decrease) in unearned premiums ) Increase (decrease) in other net payable to reinsurers Change in equity adjustments in limited partnerships ) Change in other assets and liabilities, net ) Non-cash compensation expense Amortization of bond premium (accrual of bond discount) Amortization of underwriting discount on senior notes 12 12 25 24 Net realized capital (gains) losses ) ) Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from fixed maturities matured/called - available for sale, at market value Proceeds from fixed maturities matured/called - available for sale, at fair value - - Proceeds from fixed maturities sold - available for sale, at market value Proceeds from fixed maturities sold - available for sale, at fair value Proceeds from equity securities sold - available for sale, at market value - - - Proceeds from equity securities sold - available for sale, at fair value Distributions from other invested assets Cost of fixed maturities acquired - available for sale, at market value ) Cost of fixed maturities acquired - available for sale, at fair value ) Cost of equity securities acquired - available for sale, at market value - - - ) Cost of equity securities acquired - available for sale, at fair value ) Cost of other invested assets acquired ) Cost of other invested assets acquired, at fair value - - - ) Cost of businesses acquired - - - ) Net change in short-term investments ) ) ) Net change in unsettled securities transactions ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Tax benefit from share-based compensation ) Revolving credit borrowings - - - ) Net cash provided by (used in) financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) Net increase (decrease) in cash ) ) Cash, beginning of period Cash, end of period $ SUPPLEMENTAL CASH FLOW INFORMATION: Income taxes paid (recovered) $ $ ) $ $ ) Interest paid Non-cash transaction: Net assets acquired and liabilities assumed from business acquisitions - - - The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) For the Three and Six Months Ended June 30, 2012 and 2011 1.GENERAL As used in this document, “Holdings” means Everest Reinsurance Holdings, Inc., a Delaware company and direct subsidiary of Everest Underwriting Group (Ireland) Limited (“Holdings Ireland”); “Group” means Everest Re Group, Ltd. (Holdings Ireland’s parent); “Bermuda Re” means Everest Reinsurance (Bermuda), Ltd., a subsidiary of Group; “Everest Re” means Everest Reinsurance Company and its subsidiaries, a subsidiary of Holdings (unless the context otherwise requires); and the “Company” means Holdings and its subsidiaries. 2. BASIS OF PRESENTATION The unaudited consolidated financial statements of the Company for the three and six months ended June 30, 2012 and 2011 include all adjustments, consisting of normal recurring accruals, which, in the opinion of management, are necessary for a fair statement of the results on an interim basis.Certain financial information, which is normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), has been omitted since it is not required for interim reporting purposes. The December 31, 2011 consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.The results for the three and six months ended June 30, 2012 and 2011 are not necessarily indicative of the results for a full year.These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the years ended December 31, 2011, 2010 and 2009 included in the Company’s most recent Form 10-K filing. All intercompany accounts and transactions have been eliminated. Certain reclassifications and format changes have been made to prior period amounts to conform to the current period presentation. Application of Recently Issued Accounting Standard Changes Intangibles-Goodwill or Other.In September 2011, the Financial Accounting Standards Board (“FASB”) amended the authoritative guidance for disclosures on Goodwill Impairment.The amendment allows an entity first to assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis in determining whether it is necessary to perform the two-step goodwill impairment test.This guidance is effective for periods beginning after December 15, 2011.The Company implemented this guidance as of January 1, 2012. Presentation of Comprehensive Income. In June 2011, FASB issued amendments to existing guidance to provide two alternatives for the presentation of comprehensive income. Components of net income and comprehensive income can either be presented within a single, continuous financial statement or be presented in two separate but consecutive financial statements.The Company has chosen to present the components of net income and comprehensive income in a single, continuous financial statement.The guidance is effective for reporting periods beginning after December 15, 2011.The Company implemented this guidance as of January 1, 2012. Common Fair Value Measurement. In May 2011, FASB issued amendments to existing guidance to achieve common fair value measurement and disclosure requirements between GAAP and International Financial Reporting Standards. The amendments change wording used to describe many GAAP fair value measurement requirements and disclosures. FASB does not intend for the amendments to cause a change in application of fair value accounting guidance.The guidance is effective for reporting periods beginning after December 15, 2011.The Company implemented this guidance prospectively as of January 1, 2012. 5 Table of Contents Treatment of Insurance Contract Acquisition Costs. In October 2010, the FASB issued authoritative guidance for the accounting for costs associated with acquiring or renewing insurance contracts.The guidance identifies the incremental direct costs of contract acquisition and costs directly related to acquisition activities that should be capitalized.This guidance is effective for reporting periods beginning after December 15, 2011.The Company implemented this guidance as of January 1, 2012 and determined that $7,215 thousand of previously deferrable acquisition costs will be expensed during 2012 and the first quarter of 2013, including $1,958 thousand and $3,371 thousand of previously deferrable acquisition costs expensed in the three and six months ended June 30, 2012, respectively.If the guidance had been applicable for the prior periods, the Company would have expensed $1,823 thousand and $3,442 thousand of deferrable acquisition costs during the three and six months ended June 30, 2011, respectively. Improving Disclosures About Fair Value Measurements.In January 2010, the FASB amended the authoritative guidance for disclosures on fair value measurements.Effective for interim and annual reporting periods beginning after December 15, 2009, the guidance requires a new separate disclosure for:significant transfers in and out of Level 1 and 2 and the reasons for the transfers; and provided clarification on existing disclosures to include:fair value measurement disclosures by class of assets and liabilities and disclosure on valuation techniques and inputs used to measure fair value that fall in either Level 2 or Level 3.The Company implemented this guidance effective January 1, 2010.Effective for interim and annual reporting periods beginning after December 15, 2010, the guidance requires another new separate disclosure in regards to Level 3 fair value measurements in that, the period activity will present separately information about purchases, sales, issuances and settlements.Comparative disclosures shall be required only for periods ending after initial adoption.The Company implemented this guidance beginning with the third quarter of 2010. 3.INVESTMENTS The amortized cost, market value and gross unrealized appreciation and depreciation of available for sale, fixed maturity and equity security investments, carried at market value, are as follows for the periods indicated: At June 30, 2012 Amortized Unrealized Unrealized Market (Dollars in thousands) Cost Appreciation Depreciation Value Fixed maturity securities U.S. Treasury securities and obligations of U.S. government agencies and corporations $ $ $ ) $ Obligations of U.S. states and political subdivisions ) Corporate securities ) Asset-backed securities - Mortgage-backed securities Commercial ) Agency residential ) Non-agency residential ) Foreign government securities ) Foreign corporate securities ) Total fixed maturity securities $ $ $ ) $ Equity securities $
